Citation Nr: 0829151	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Tourette's syndrome.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service in the Army from March 
1992 until January 1996, following by service in the Army 
National Guard from July 1997 until August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's Tourette's Syndrome service-connection claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The record contains evidence of current Tourrette's syndrome.  
When seen at Bethlehem Neurologic Associates in May 2001 she 
reported that her symptoms had begun approximately five years 
earlier.  This history would place the onset of the 
disability proximate to her period of active duty.  The 
veteran has contended that while she was initially treated 
during her period of enrollment in the National Guard, her 
disability began during her period of active duty.  An 
examination is needed so that a medical professional can 
provide an opinion as to whether Tourette's syndrome is 
related to active service.

The veteran point out that Tourette's syndrome was diagnosed 
while she was enrolled in the National Guard, but her periods 
of ACDUTRA, if any, have not been verified.

The veteran has also reported that she was seen by a 
counselor at the VA Medical Center (MC) in Coatesville, 
Pennsylvania, apparently some time in 2006.  Records of this 
treatment are not part of the claims folder.  VA has a duty 
to obtain them.  38 U.S.C.A. § 5103A (West 2002).

The record contains a copy of a portion of a release 
submitted by the veteran to obtain records of treatment for 
Tourette's syndrome from Harold Feldon, MA, PA-C.  There is 
no indication that these records were requested or that the 
veteran was asked for additional information needed to 
request the records.  VA also has an obligation to seek these 
records, if the veteran provides necessary releases.  Id.

The veteran has also not received VCAA notice regarding the 
evidence needed to substantiate veteran status in reference 
to her National Guard service.  38 U.S.C.A. § 5003 (West 
2002)

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should send the veteran a VCAA 
letter that advises her of the evidence 
needed to substantiate entitlement to 
service connection and veteran status on 
the basis of National Guard service-i.e. 
that a disease or injury was incurred 
during a period of active duty for 
training or that an injury was incurred 
during a period of inactive duty training.

2.  The AOJ should take the necessary 
steps to obtain all records of the 
veteran's treatment fro Tourette's 
syndrome from Harold A. Feldon, MS, PA-C.

2.  The AOJ should obtain all records of 
the veteran's treatment for Tourette's 
syndrome from the Coatesville VAMC from 
2004 to the present.  

3.  The AOJ should attempt to verify all 
periods of the veteran's service on active 
duty for training from July 1997 to August 
2004.  The record shows she was serving in 
the 228th Support Battalion of the 
Pennsylvania Army National Guard.

3.  The veteran should be afforded an 
appropriate VA examination in order to 
obtain an opinion as to whether Tourette's 
syndrome had its onset during active duty.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that 
Tourette's Syndrome had its onset during 
active duty (March 1992 to January 1996 or 
any periods of active duty for training 
certified by the service department) or 
was present to a moderate or mild level 
within one year of separation from active 
service.

The examiner is advised that the veteran 
is competent to report a history of 
symptoms and that this history must be 
considered in formulating the opinions.  
The examiner should provide a rationale 
for the opinions.

5.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




